UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2505


MAMADOU DEMBELE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 24, 2013                  Decided:   July 18, 2013


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & ASSOCIATES, Marietta, Georgia, for Petitioner.
Stuart F. Delery, Principal Deputy Assistant Attorney General,
Jennifer L. Lightbody, Senior Litigation Counsel, Channah F.
Norman,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mamadou Dembele, a native and citizen of the Ivory

Coast,      petitions   for      review     of    an     order     of   the   Board    of

Immigration Appeals (“Board”) denying his motion to rescind and

reissue the order of removal.             We deny the petition for review.

              The   Board   found    that        insofar    as    Dembele     sought    to

reopen the proceedings, the motion was both untimely and number-

barred.       The Board also found that Dembele did not indicate

which of the Board’s prior orders he wanted to have reissued.

              An alien may file one motion to reopen within ninety

days   of    the    entry   of   a   final       order     of    removal.      8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2013).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”        8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii) (2013).

              This court reviews the denial of a motion to reopen

and to rescind for abuse of discretion.                         8 C.F.R. § 1003.2(a)

(2013); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v.

Mukasey,      552    F.3d     397,    400        (4th    Cir.      2009);     see     also

Maghradze v. Gonzales, 462 F.3d 150, 152 (2d Cir. 2006).                               The



                                            2
Board’s “denial of a motion to reopen is reviewed with extreme

deference, given that motions to reopen are disfavored because

every delay works to the advantage of the deportable alien who

wishes merely to remain in the United States.”                                  Sadhvani v.

Holder,    596        F.3d   180,    182      (4th       Cir.    2009)       (citations         and

internal quotation marks omitted).                       The motion “shall state the

new facts that will be proven at a hearing to be held if the

motion is granted and shall be supported by affidavits or other

evidentiary material.”               8 C.F.R. § 1003.2(c)(1) (2013).                          Such

motion “shall not be granted unless it appears to the Board that

evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.”       Id.

             Under       Rule   28     of     the      Federal       Rules     of    Appellate

Procedure,      “the     argument      [section          of   the    brief]     .    .    .   must

contain . . . appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which     the    appellant       relies.”              Fed.     R.    App.     P.    28(a)(9).

Furthermore, the “[f]ailure to comply with the specific dictates

of   [Rule      28]     with    respect       to     a    particular         claim       triggers

abandonment      of     that    claim       on   appeal.”            Edwards    v.       City    of

Goldsboro,      178     F.3d    231,    241      n.6     (4th    Cir.    1999);      see      also

Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)



                                                 3
(failure to challenge the denial of relief under the CAT results

in abandonment of that challenge).                         In Ogundipe v. Mukasey, 541

F.3d    257,    263     n.4    (4th       Cir.       2008),      we     noted       that      it   was

“longstanding Fourth Circuit precedent” not to consider an issue

that    was     forfeited          because       it    was       not     discussed          in     the

Petitioner’s opening brief.                  Similarly, in Yousefi v. INS, 260

F.3d    318,     326    (4th       Cir.     2001),         the     court      held       that      the

Petitioner      waived       his    challenge         to     the      finding       that      he   was

deportable      for     having       been     convicted            of   a     crime      of      moral

turpitude.        The    court       further         noted    that      the       fact     that    the

Petitioner raised the issue in his reply brief does not remedy

the situation.

               Dembele does not challenge the Board’s findings that

his motion was untimely and number-barred.                                  Nor does Dembele

challenge the Board’s finding that he did not specify which of

the Board’s orders he wanted to have reissued.                                    Thus, Dembele

has abandoned review of the Board’s order.

               In any event, we conclude that the Board did not abuse

its    discretion       in    finding       Dembele’s         motion        was     untimely       and

number-barred.         We further conclude that the Board did not abuse

its    discretion       in    denying        Dembele’s           request       to    reissue        an

unspecified decision.




                                                 4
           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        5